PER CURIAM.
Petitioner presents for consideration by this Court an original petition for writ of habeas corpus on grounds previously asserted by motion to vacate sentence filed pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix and denied by the Criminal Court of Record for Duval County on October 29, 1963. Appeal to the District Court of Appeal, First District, was dismissed on April 8, 1964. Petitioner here has presented no independent grounds for invok*823ing the jurisdiction of 'this Court under Section 4, Article V of the Florida Constitution, F.S.A.
The writ is accordingly denied.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.